[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RULING ON MOTION TO REARGUE
Having reconsidered the ruling on the motion for summary judgment, I agree with the plaintiff that to the extent that I held in footnote 2 that judgment should be granted on the merits of the absolute nuisance claim, the holding was ill-advised. On reconsideration, I do not think the issue needs to have been reached for resolution of the motion for summary judgment. The opinion is revised, then, so that footnote 2 may be deemed expunged. I am expressing no opinion on the issue of absolute nuisance.
Summary judgment is, of course, affirmed in favor of the defendant, and I am expressing no opinion as to whether the action may be revived in some fashion or, if so, whether a claim of absolute nuisance would survive pretrial motions.
Beach, J.